     Case 2:18-cv-07030-CAS-E Document 128 Filed 03/02/21 Page 1 of 2 Page ID #:2295




 1    Kolin C. Tang (SBN 279834)
      SHEPHERD, FINKELMAN,                                                     JS-6
 2    MILLER & SHAH, LLP
 3    1401 Dove Street, Suite 540
      Newport Beach, CA 90660
 4    ktang@sfmslw.com
 5    Telephone: (323) 510-4060
      Facsimile: (866) 300-7367
 6
      Counsel for Plaintiff, on behalf of himself
 7    and all others similarly situated
 8    [Additional Counsel on signature page]
 9
                  IN THE UNITED STATES DISTRICT COURT
10
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12                                            )
      PAUL CORMIER and                        )     Case No.: 2:18-cv-07030-CAS (Ex)
13                                            )
      NICHOLAS SHONER, on                     )
14    behalf of themselves and all            )
                                              )     JUDGMENT IN A CIVIL ACTION
      others similarly situated,
15                                            )
                                              )
16                 Plaintiffs,                )
                                              )
17                                            )
            vs.                               )
18                                            )
      CARRIER CORPORATION,                    )
19                                            )
                                              )
20                 Defendant.
21
22
23
24
25
26
27
28
Case 2:18-cv-07030-CAS-E Document 128 Filed 03/02/21 Page 2 of 2 Page ID #:2296
